Appeal from a judg*813ment of the County Court of St. Lawrence County (Nicandri, J.), rendered June 7, 2004, convicting defendant upon his plea of guilty of the crimes of rape in the first degree and rape in the second degree.
Defendant waived indictment and agreed to be prosecuted by a superior court information charging him with rape in the first degree and rape in the second degree. He pleaded guilty to both charges and waived his right to appeal. He was sentenced, in accordance with the plea agreement, to concurrent prison terms of 8V2 years for rape in the first degree and 2Vs to 7 years for rape in the second degree, to be followed by a five-year period of postrelease supervision. Defendant now appeals.
Defense counsel seeks to be relieved of representing defendant upon the ground that there are no nonfrivolous issues to be raised on appeal. Based upon our review of the record, defense counsel’s brief and defendant’s pro se submission, we agree. Therefore, the judgment is affirmed and defense counsel’s request is granted (see People v Cruwys, 113 AD2d 979 [1985], lv denied 67 NY2d 650 [1986]; see generally People v Stokes, 95 NY2d 633 [2001]).
Cardona, P.J., Crew III, Feters, Lahtinen and Kane, JJ., concur. Ordered that the judgment is affirmed, and application to be relieved of assignment granted.